 

BANKERS TRUST LOGO INSERTED HERE

 
ISDA CONFIRMATION LETTER
To:    Heartland Financial USA, Inc.
Attention:     Mr. David Horstmann, SVP Finance
Telephone:     (563) 589 - 1972
Fax:         (563) 589 - 2011
From:     Bankers Trust Company
453 7th Street
Des Moines, IA 50309
Attention:     John Ruan IV
Telephone:     (515) 245-2444
Fax:         (515) 245-5216
Re:    USD Interest Rate Swap Transaction
 
Date:    April 5, 2011
 
Gentleman:
The purpose of this letter (this "Confirmation") is to confirm the terms and
conditions of the transaction ("Transaction'') entered into between Bankers
Trust Company ("Party A '') and Heartland Financial USA, Inc., ("Party B'').
This Transaction is effective at, and as of 12:01 a.m., California time, on the
Trade Date specified below.
 
The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.
("ISDA)),, are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.
 
1.
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
Party A and Party B agree that the 1992 ISDA Master Agreement
(“Multi-Currency-Cross Border") (the "Master Agreement"), a copy of which is
attached hereto as Exhibit B, is hereby incorporated into this Confirmation by
reference, and that this Confirmation will supplement, form a part of, and be
subject to the Master Agreement with the modifications provided in this
Confirmation. Notwithstanding that the parties have not signed the Master
Agreement attached hereto as Exhibit B, all terms and conditions stated in the
Master Agreement shall form a part of this Confirmation, and this Confirmation
and the Master Agreement shall together be construed as a single agreement. This
Confirmation shall constitute both the "Schedule" and a "Confirmation" as
defined in the Master Agreement. In the event of any inconsistency between the
provisions of the Master Agreement and this Confirmation, this Confirmation
shall prevail for the purpose of this Transaction. For the purposes of this
Transaction, the following elections shall apply:

 
(i)
The Master Agreement, this Confirmation, and this Transaction shall be governed
by and

construed in accordance with the laws of the State of New York (without
reference to the
choice of law provision),
 

 

--------------------------------------------------------------------------------

 

(ii)
"Specified Entity" means "Affiliates" in relation to Party B, and "None" in
relation to

Party A,
(iii)
"Specified Transaction" will have the meaning specified in Section 14 of the
Master

Agreement and shall also include any obligations owed by Party B to Party A
arising under any account agreement, loan, line of credit, credit agreement,
reimbursement agreement, security agreement or other similar agreement
including, but not limited to, the Swap Indebtedness,
 
(iv)
Cross-Default provision of Section 5(a)(vi) will apply to Party B only, and, for
the purposes of Cross-Default "Threshold Amount" means, with respect to Party B,
zero ($0), and "Specified Indebtedness" will not have the meaning specified in
Section 14 of the Master Agreement, and shall be replaced with the following:
"means any obligation (whether present or future, contingent or otherwise, as
principal or surety or otherwise) for the payment or repayment of any money";
provided, however, with respect to Party A such term shall not include deposits
and obligations in respect of deposits received in the ordinary course of Party
A's banking business,

 
(v)
Credit Event Upon Merger of Section 5(b)(iv) will apply to Party B only, with
effect as of the Trade Date of this Transaction, and

 
(vi)
"Termination Currency" means United States Dollars.

 
2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

Notional Amount:
USD 15,000,000.00 (Initial Notional Amount)
For a Calculation Period, the amount set forth opposite that Calculation Period
on Exhibit A attached hereto.
 
 
Trade Date:
April 5, 2011
 
 
Effective Date:
April 20, 2011. The Effective Date is the first day of the first Calculation
Period. However, the rights and obligations of both parties under this
Transaction are in effect as of the Trade Date.
 
 
Termination Date:
April 20, 2016, subject to adjustment in accordance with the Modified
Following Business Day Convention.

 
Party B hereby acknowledges that the payments due by it under this Transaction
shall be due on
their respective due dates whether or not (i) there exists at any time a
commitment for any Financing or any such commitment expires or terminates, (ii)
any closing of any Financing takes place or is postponed or delayed, (iii) any
advance is made, outstanding or repaid in connection with any Financing before,
on or after the Effective Date, (iv) circumstances change such that Party B
ceases to have any need for, or is unable to obtain, any Financing; or (v) the
principal amount of any Financing is less or more than the Notional Amount of
this Transaction, or the term of any Financing is shorter or longer than the
Term of this Transaction, or any other terms of any Financing differ from the
terms of this Transaction. “Financing" means any loan or other extension of
credit from Party A (or any other entity) to Party B (or any other entity) for
this swap. In addition, Party B acknowledges that its obligations in respect of
this Transaction upon the occurrence of any Event of Default, Termination Event
or Additional Termination Event shall be due and payable by Party B if such
event occurs before, on or after the Effective Date.

 

--------------------------------------------------------------------------------

 

 
Fixed Amounts
 
Fixed Rate Payer:
Party B
 
 
Period End Dates:
Monthly on the 20th day of each month, commencing May 20,
2011, through and including the Termination Date; The
Calculation Periods are subject to No Adjustment.
 
 
Fixed Rate Payer Payment Dates:
Monthly on the 20th day of each month, commencing May 20,
201 I, through and including the Termination Date, subject to
adjustment in accordance with the designated Business Day
Convention.
 
 
Business Day Convention:
Modified Following
 
 
Business Day:
London and New York
 
 
Fixed Rate:
5.14%
 
 
Fixed Rate Day Count Fraction:
Actual/360

 
 
Floating Amounts
 
Fixed Rate Payer:
Party A
 
 
Period End Dates:
Monthly on the 20th day of each month, commencing May 20,
2011, through and including the Termination Date; The
Calculation Periods are subject to No Adjustment.
 
 
Fixed Rate Payer Payment Dates:
Monthly on the 20th day of each month, commencing May 20,
2011, through and including the Termination Date, subject to
adjustment in accordance with the designated Business Day
Convention.
 
 
Business Day Convention:
Modified Following
 
 
Business Day:
London and New York
 
 
Floating Rate for Initial Calculation Period:
Determined two London Banking Days prior to the Effective Date
 
 
Floating Rate Option:
USD-LIBOR-BBA
 
 


 

--------------------------------------------------------------------------------

 

Designated Maturity:
1 Month
 
 
Spread:
Plus 2.75%
 
 
Floating Rate Day Count Fraction:
Actual/360
 
 
Floating Rate Determined:
Two London Banking Days prior to each Reset Date
 
 
Reset Dates:
The First day of each Calculation Period.
 
 
Compounding:
Not Applicable
 
 
Rounding Convention
5 decimal places per the ISDA Definitions
 
 
Account Details:
 
 
 
Payments due to Party A:
 
Party B will wire payment(s) (or allow for direct ACH loan payments) to the
following account:
Bank Name: Bankers Trust Company
ABA Number: 073000642
Account Name: Bankers Trust Wire Account
Account Number: 802551
Reference: Heartland Financial USA, Inc.
 
Payments due to Party B:
 
Party A will wire payment(s) to the following account:
Bank Name: Dubuque Bank & Trust
ABA Number: 073900535
Account Name: Heartland Financial USA, Inc.
Account Number: 72192
Reference: Bankers Trust Company
 
Calculation Agent:
Party A
 
 


 

--------------------------------------------------------------------------------

 

Credit Support Document:
Party B agrees and acknowledges that any and all Collateral,
guarantees, or security interests heretofore or hereafter pledged,
guaranteed, or granted to Party A pursuant to the Credit Agreement,
any security agreement, guarantee, deed of trust, mortgage or similar
document (collectively, the "Security Agreement”) shall also serve as collateral
security for or a guarantee of the obligations of Party B
hereunder and Party B hereby grants to Party A a continuing security
interest in any and all Collateral heretofore or hereafter pledged to
Party A pursuant to a Security Agreement or related document as
security for any and all obligations of Party B hereunder. Party B
agrees to cause any security interest granted pursuant to any Security
Agreement or related document to specifically include the obligations
of Party B hereunder as secured obligations thereunder.
 
Party B also acknowledges and agrees that all Credit Support
Documents securing the obligation of Party B with respect to the Swap
Indebtedness shall also secure the obligations of Party B with respect to this
Transaction.
 
"Credit Agreement" means any note, instrument, agreement or other
document for borrowed money now or hereafter entered into between
Party A and Party B, as the same may be amended, extended,
supplemented or otherwise modified in writing from time to time with the consent
of Party A.
 
"Collateral" means any or all real property, accounts, equipment,
general intangibles, instruments, inventory, intellectual property and all
proceeds and products of such in which Party B has an ownership
interest or any other property which may be included or more
specifically defined in any Security Agreement.
 
 
Credit Support Provider
for Party B:
With respect to Party B, any grantor, guarantor or mortgagor under a
Credit Support Document.
 
 
Agreement to Deliver
Documents:
Upon execution of this Transaction Party B and its Credit Support
Provider (if applicable) agree to deliver to Party A:
(i) Credit Support Document(s); and
(ii) Satisfactory evidence of its capacity and ability to enter into this
Transaction;
(iii) Certified evidence of the authority, incumbency and specimen
signature of each person executing any document on its behalf in
connection with this Transaction; and
(iv) Such other documents as Party A may reasonably request from
time to time.
 
All of the above documents are subject to the representation in Section 3(d) of
the Master Agreement.
 
 


 

--------------------------------------------------------------------------------

 

Acknowledgment:
Party B acknowledges:
 
(a) Eligible Contract Participant. Party B is either an "eligible contract
participant" as that term is defined in Section 1a (12) of the Commodity
Exchange Act (7 U.S.C. 1a(12)) and was not formed solely for the purposes of
constituting an "eligible contract participant", or if it is not an eligible
contract participant, this Agreement (including each Transaction) is undertaken
in conjunction with its line of business (including financial intermediation
services) or the financing of its business. Party B further acknowledges it is
entering into the Transaction with Party A for the purpose of hedging interest
rate risk with respect to a specific loan transaction provided by Party A to
Party B (the "Swap Indebtedness").
(b) Standardization and Creditworthiness. The economic terms of this Agreement,
any Credit Support Document to which it is a party, and the Transaction with
Party A have been individually tailored and negotiated by it; and the
creditworthiness of the other party was a material consideration in its entering
into or determining the terms of this Agreement, such Credit Support Documents,
and such Transaction.

 
Additional Termination Event: Each of the following events shall constitute an
Additional Termination Event hereunder, as to which Party B shall be the sole
Affected Party and this Transaction shall be deemed to be an Affected
Transaction:
 
(i)
If within sixty (60) calendar days of the Effective Date of the Transaction,
Party A and Party B fail to enter into the Credit Agreement or Party A's
obligation to lend under the Credit Agreement or any promissory note, loan
agreement, credit agreement, reimbursement agreement or other document or
instrument evidencing a credit extension from Party A to Party B is terminated,
cancelled, voided, breached or amended in any manner which would affect Party B'
s ability to perform its obligations under this Agreement, determined by Party A
in its sole discretion; or

 
(ii)
Any documents constituting a Security Agreement by Party B for the benefit of
Party A are terminated or modified without the consent of Party A; or

 
(iii)
Party B fails to deliver Collateral in form and substance satisfactory to Party
A within three Business Days of request by Party A; or

 
(iv)
Any default, event of default or termination event by Party B, howsoever
defined, under any

Credit Agreement; or
 
(v)
Party B has repaid all amounts owed to Party A under the Credit Agreement and
Party A has no further obligation to provide any additional credit extension to
Party B; or

 
(vi)
A material adverse change in the financial condition of Party B that is likely
to affect its ability to perform its obligations under this Transaction,
determined by Party A in its sole discretion; or

 
(vii)
In the event Party B or Party B's Credit Support Provider is an individual and
such individual: (A) dies, (B) is declared by a court of competent jurisdiction
to be incompetent due to a physical, mental or emotional condition resulting
from injury, sickness, disease or other cause, or (C) becomes unable to act in a
prudent, timely and effective manner as a


 

--------------------------------------------------------------------------------

 

consequence of any accident, physical or mental condition (whether organic or
psychological) or other similar cause, for an indefinite period of time
(notwithstanding the appointment of a guardian, conservator or other legal
representative for Party B or Party B's Credit Support Provider, as applicable)
and a replacement individual or entity acceptable to Party A in Party A's sole
discretion does not assume said obligations within 20 days of such event.
 
Events of Default: Section 5 of the Master Agreement is hereby amended as
follows:
 
(i)
Credit Support Default. Section 5(a)(iii) of the Master Agreement is hereby
amended by the addition of "or if there is no applicable grace period, one Local
Business Day after notice of such failure is given to the party or Credit
Support Provider (as the case may be)" after “elapsed" in the fourth line
thereof.

 
(ii)
Default under Specified Transaction. Section 5(a)(v) of the Master Agreement is
hereby amended by the substitution of "(or such default continues for at least
one Local Business Day if there is no applicable notice requirement or grace
period)” for the parenthetical clause in the seventh and eighth lines thereof.

 
(iii)
Failure to Pay or Deliver. Section 5(a)(i) of the Master Agreement shall be
amended by replacing the word "third" with "first" Local Business Day in the
third line thereof.

 
Joint & Several Obligations: Each entity which comprises Party B hereby
acknowledges and confirms
that the obligations and liabilities of each such entity under this Transaction
are joint and several. Accordingly, each such entity shall be jointly and
severally liable for the obligations and liabilities expressed to be obligations
of Party B hereunder. Additionally, each such entity further acknowledges
and confirms that notwithstanding the joint and several nature of their
obligations hereunder, each
reference in the Master Agreement or this Transaction to Party B as "a party"
shall be a reference to each
entity which comprises Party B. Notwithstanding anything to the contrary herein
or in the underlying
loan documents, the obligations of Party B under this Confn'1l1ation shall
guaranteed by the ownership
members of the Party B and such guarantees shall each be limited to the member's
percentage ownership
of the total amount of the "loss" generally defined as the total amount of such
obligations. Each entity
which comprises Party B hereby agrees to appoint the following to receive all
notices, demands or
communications to be sent by Party A to Party B hereunder (the
"Representative"):
 
The Representative will promptly transmit to the other entities which comprise
Party B, as applicable, all payments and deliveries and notices so received.
Upon delivery by Party A of any payment or delivery or notice, demand or
communication hereunder to the Representative on behalf of Party B, Party A
shall be relieved of all further responsibility with respect thereto.
 
Addresses for Notices: For the purpose of Section 12(a) of the Master Agreement,
address for notices or communication to Party A and Party B shall be as follows:
 
Party A:
Bankers Trust Company
453 7th Street
Des Moines, IA 50309
Attention: Jennifer A. Cooper
 
 
 

 

--------------------------------------------------------------------------------

 

Party B:
Heartland Financial USA, Inc.
Address:     c/o David Horstmann, SVP Finance
1398 Central Ave
Dubuque, IA 52001
Facsimile:     (563) 589 -1951
 
Payments on Early Termination: For the purpose of Section 6(e) of the Master
Agreement: (i) Loss
will apply, and (ii) Second Method will apply.
 
Consent to Recording: Each party (i) consents to the recording of the telephone
conversations of trading and marketing personnel of the parties in connection
with this Transaction, and (ii) agrees to obtain any necessary consents of and
give notice of such recording to its personnel, and (iii) consents to the
submission of any such tape recording in evidence in any Proceedings.
 
Assignments Prohibited: This Confirmation shall not be assigned or transferred
by Party B to any other
party without the prior written consent of Party A, which consent may be
withheld or granted by Party A
in its sole discretion.
 
Right of Set-off: Section 6 of the Master Agreement is amended by adding the
following new Section 6(f):
 
"(f)    Set-off. Any amount (the "Early Termination Amount") payable to one
party (the Payee) by the other party (the Payer) under Section 6(e), in
circumstances where there is a Defaulting Party or one Affected Party, will, at
the option of the party ("X") other than the Defaulting Party or the Affected
Party (and without prior notice to the Defaulting Party or the Affected Party),
be reduced by its set-off against any amount(s) (the "Other Agreement Amount")
payable (whether at such time or in the future or upon the occurrence of a
contingency) by the Payee to the Payer (irrespective of the currency, place of
payment or booking office of the obligation) under any other agreement(s) issued
or executed by one party to or in favor of, the other party (and the Other
Agreement Amount will be discharged promptly and in all respects to the extent
it is so set-off). X will give notice to the other party of any set-off effected
under this Section 6(f).
 
For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.
 
If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.
 
Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).
 
WAIVER OF JURY TRIAL: EACH PARTY HEREBY IRREVOCBLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY TRIAL OR LITIGATION ARISING OUT OF OR IN

 

--------------------------------------------------------------------------------

 

CONNECTION WITH THIS TRANSACTION.
 
RISK DISCLOSURE ACKNOWLEDGMENT: PARTY B HEREBY ACKNOWLEDGES AND
AGREES THAT IT HAS: (X) READ THE RISK DISCLOSURE SET FORTH IMMEDIATELY
BELOW; (Y) UNDERSTANDS SUCH RISK DISCLOSURE; AND (Z) HAD AN ADEQUATE
OPPORTUNITY TO DISCUSS ANY QUESTIONS OR COMMENTS THAT IT MAY HAVE HAD
WITH RESPECT TO SUCH RISK DISCLOSURE PRIOR TO THE EXECUTION OF THIS
TRANSACTION.
RISK DISCLOSURE
 
AS IS COMMON WITH MANY OTHER FINANCIAL INSTRUMENTS AND TRANSACTIONS,
OVER-THE-COUNTER SWAPS, OPTIONS, FORWARDS, FOREIGN EXCHANGE TRANSACTIONS AND
OTHER SIMILAR DERIVATIVES AND RELATED PRODUCTS (EACH, A "FINANCIAL PRODUCTS
TRANSACTION") MAY INVOLVE A VARIETY OF SIGNIFICANT
RISKS. BEFORE ENTERING INTO ANY FINANCIAL PRODUCTS TRANSACTION, YOU SHOULD
CAREFULLY CONSIDER WHETHER THE TRANSACTION IS APPROPRIATE FOR
YOU IN LIGHT OF YOUR OBJECTIVES, EXPERIENCE, FINANCIAL AND OPERATIONAL
RESOURCES, AND OTHER RELEVANT CIRCUMSTANCES. YOU SHOULD ALSO ENSURE
THAT YOU FULLY UNDERSTAND THE NATURE AND EXTENT OF YOUR EXPOSURE TO
RISK OF LOSS, IF ANY, WHICH IN SOME CIRCUMSTANCES MAY SIGNIFICANTLY EXCEED
THE AMOUNT OF ANY INITIAL PAYMENT MADE BY OR TO YOU.
 
THE SPECIFIC RISKS PRESENTED BY A PARTICULAR FINANCIAL PRODUCTS
TRANSACTION NECESSARILY DEPEND UPON THE TERMS OF THAT TRANSACTION AND
THE CIRCUMSTANCES. COMMON TO ALL, HOWEVER, IS THEIR NATURE AS LEGALLY
BINDING CONTRACTUAL COMMITMENTS, WHICH, ONCE AGREED TO, CANNOT BE
ALTERED OTHER THAN BY TERMINATION OR MODIFICATION UPON WRITTEN AGREEMENT BY THE
PARTIES. YOU SHOULD UNDERSTAND THAT SUCH TERMINATION
AND/OR MODIFICATION MAY, IN CERTAIN CIRCUMSTANCES, RESULT IN SIGNIFICANT
LOSSES TO YOU AND MAY INCLUDE ADDITIONAL AMOUNTS REQUIRED TO COVER THE
RELEVANT COSTS.
 
IN ENTERING INTO ANY FINANCIAL PRODUCTS TRANSACTION WITH, OR ARRANGED BY, US,
BANKERS TRUST COMPANY, N.A., OR, AS MAY BE APPLICABLE, OUR AUTHORIZED
SUBSIDIARIES OR AFFILIATES (EACH SUCH ENTITY, "BANKERS TRUST"), YOU SHOULD ALSO
UNDERSTAND THAT BANKERS TRUST IS ACTING SOLELY IN THE CAPACITY OF AN ARM'S
LENGTH CONTRACTUAL PARTY B AND NOT IN THE CAPACITY OF YOUR FINANCIAL ADVISOR OR
FIDUCIARY UNLESS OTHERWISE EXPLICITLY AGREED IN WRITING AND THEN ONLY TO THE
EXTENT SO PROVIDED.
 
THIS BRIEF STATEMENT DOES NOT PURPORT TO DISCLOSE ALL OF THE RISKS OR OTHER
RELEVANT CONSIDERATIONS OF ENTERING INTO FINANCIAL PRODUCTS
TRANSACTIONS.
 
3.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign one copy of this telecopy
Confirmation and returning it to us by telecopier to:

 
Bankers Trust Company
Attention: John Ruan IV
Fax: 515-245-5216

 

--------------------------------------------------------------------------------

 

 
4.
Each party represents to the other party hereto that (i) it is not acting as a
fiduciary or a financial or investment advisor for the other party; (ii) it is
not relying upon any advice, counsel or representations (whether written or
oral) of the other party other than the representations expressly set forth in
the Master Agreement, any Credit Support Document and herein; (iii) the other
party hereto has not given to it any advice or counsel as to the expected or
projected success, return, performance, result, consequence or benefit (either
legal, regulatory, tax, financial, accounting, or otherwise) of this
transaction; (iv) it has consulted with its own legal, regulatory, tax,
business, investment financial and accounting advisors to the extent it has
deemed necessary and has made its own investment, hedging, and trading decisions
(including decisions regarding the suitability of this Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party hereto; (v) it has
determined that the rates, prices, or amounts and other terms of this
Transaction in the indicative quotations (if any) provided by the other party
hereto reflect those in the relevant market for similar transactions, and all
trading decisions have been the result of arm's length negotiations between the
parties; (vi) it is entering into this Transaction with a full understanding of
all of the terms, conditions and risks thereof (economic and otherwise), and it
is capable of assuming and willing to assume (financially and otherwise) those
risks; and (vii) it is a sophisticated investor.

 
6.     This Confirmation will be governed by and construed in accordance with
the laws of the State of New York without reference to choice of law doctrine.
 
Yours sincerely,
 
BANKERS TRUST COMPANY (Party A)
 
By: /s/ Gary Buelt        
Name: Gary Buelt        
Its:    Authorized Signatory
 
Accepted, Agreed to and confirmed as of the Trade Date:
 
HEARTLAND FINANCIAL USA, INC. (Part B)
 
By: David L. Horstmann            
David L. Horstmann, its Senior Vice President - Finance
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT "A"
Principal Reduction Schedule - page 1 of 2
 
Reset
Date
Period End Date
Payment
Date
Applicable Notional Amount
Notional
Change

04/18/2011     05/20/2011     05/20/2011     $15,000,000.00
05/18/2011     06/20/2011     06/20/2011     $14,904,123.28          $95,876.72
06/16/2011    07/20/2011     07/20/2011     $14,807,835.89          $96,287.39
07/18/2011     08/20/2011     08/22/2011    $14,711,136.08          $96,699.81
08/18/2011     09/20/2011     09/20/2011     $14,614,022.06          $97,114.02
09/16/2011     10/20/2011     10/20/2011    $14,516,492.07          $97,529.99
10/18/2011     11/20/2011     11/21/2011     $14,418,544.33          $97,947.74
11/17/2011     12/20/2011     12/20/2011     $14,320,177.04          $98,367.29
12/16/2011     01/20/2012    01/20/2012     $14,221,388.42          $98,788.62
01/18/2012     02/20/2012     02/21/2012     $14,122,176.65          $99,211.77
02/16/2012     03/20/2012     03/20/2012     $14,022,539.92          $99,636.73
03/16/2012     04/20/2012     04/20/2012     $13,922,476.42         $100,063.50
04/18/2012     05/20/2012     05/21/2012    $13,821,984.31         $100,492.11
05/17/2012     06/20/2012     06/20/2012     $13,721,061.76         $100,922.55
06/18/2012     07/20/2012     07/20/2012     $13,619,706.92         $101,354.84
07/18/2012     08/20/2012     08/20/2012     $13,517,917.95         $101,788.97
08/16/2012     09/20/2012     09/20/2012     $13,415,692.98        $102,224.97
09/18/2012     10/20/2012     10/22/2012     $13,313,030.15         $102,662.83
10/18/2012     11/20/2012     11/20/2012     $13,209,927.58         $103,102.57
11/16/2012     12/20/2012     12/20/2012     $13,106,383.39         $103,544.19
12/18/2012     01/20/2013     01/22/2013     $13,002,395.68         $103,987.71
01/17/2013     02/20/2013     02/20/2013     $12,897,962.56         $104,433.12
02/18/2013    03/20/2013    03/20/2013     $12,793,082.11         $104,880.45
03/18/2013     04/20/2013     04/22/2013     $12,687,752.43         $105,329.68
04/18/2013     05/20/2013    05/20/2013     $12,581,971.59         $105,780.84
05/16/2013     06/20/2013    06/20/2013     $12,475,737.65         $106,233.94
06/18/2013     07/20/2013     07/22/2013     $12,369,048.68        $106,688.97
07/18/2013     08/20/2013     08/20/2013     $12,261,902.72         $107,145.96
08/16/2013     09/20/2013     09/20/2013     $12,154,297.82         $107,604.90
09/18/2013     10/20/2013     10/21/2013     $12,046,232.01         $108,065.81
10/17/2013     11/20/2013     11/20/2013     $11,937,703.32         $108,528.69
11/18/2013     12/20/2013     12/20/2013     $11,828,709.77         $108,993.55
12/18/2013     01/20/2014     01/21/2014     $11,719,249.36         $109,460.41
01/16/2014     02/20/2014     02/20/2014     $11,609,320.09         $109,929.27
02/18/2014     03/20/2014     03/20/2014     $11,498,919.96         $110,400.13
03/18/2014     04/20/2014     04/22/2014     $11,388,046.96         $110,873.00
04/16/2014    05/20/2014     05/20/2014     $11,276,699.04         $111,347.92
05/16/2014     06/20/2014     06/20/2014     $11,164,874.18         $111,824.86
06/18/2014     07/20/2014     07/21/2014     $11,052,570.35         $112,303.83
07/17/2014     08/20/2014     08/20/2014     $10,939,785.47         $112,784.88
08/18/2014     09/20/2014     09/22/2014     $10,826,517.50         $113,267.97
09/18/2014     10/20/2014     10/20/2014     $10,712,764.37         $113,753.13
10/16/2014     11/20/2014     11/20/2014     $10,598,523.99         $114,240.38
11/18/2014     12/20/2014     12/22/2014     $10,483,794.29         $114,729.70
12/18/2014     01/20/2015     01/20/2015     $10,368,573.16         $115,221.13
01/16/2015     02/20/2015     02/20/2015     $10,252,858.50         $115,714.66
02/18/2015     03/20/2015     03/20/2015     $10,136,648.19         $116,210.31
03/18/2015     04/20/2015     04/20/2015     $10,019,940.12         $116,708.07
 
 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT "A"
Principal Reduction Schedule - page 2 of 2
 
Reset
Date
Period End Date
Payment
Date
Applicable Notional Amount
Notional
Change

04/16/2015     05/20/2015     05/20/2015      $9,902,732.14         $117,207.98
05/18/2015    06/20/2015     06/22/2015      $9,785,022.13         $117,710.01
06/18/2015     07/20/2015     07/20/2015      $9,666,807.93        $118,214.20
07/16/2015     08/20/2015     08/20/2015      $9,548,087.37         $118,720.56
08/18/2015     09/20/2015     09/21/2015      $9,428,858.29         $119,229.08
09/17/2015     10/20/2015     10/20/2015      $9,309,118.52         $119,739.77
10/16/2015     11/20/2015     11/20/2015      $9,188,865.86         $120,252.66
11/18/2015     12/20/2015     12/21/2015      $9,068,098.12         $120,767.74
12/17/2015     01/20/2016     01/20/2016      $8,946,813.09         $121,285.03
01/18/2016     02/20/2016     02/22/2016      $8,825,008.56         $121,804.53
02/18/2016     03/20/2016     03/21/2016      $8,702,682.29         $122,326.27
03/17/2016     04/20/2016     04/20/2016      $8,579,832.07         $122,850.22
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

(Multicurrency - Cross Border)         EXHIBIT "B"
 
 
 
ISDA®
International Swap Dealers Association, Inc.
 
MASTER AGREEMENT
 
Dated as of April 5, 2011
 
 
Bankers Trust Company and Heartland Financial USA, Inc. have entered and/or
anticipate entering into one or more transactions (each a "Transaction") that
are or will be governed by this Master Agreement, which includes the schedule
(the "Schedule"), and the documents and other confirming evidence (each a
“Confirmation") exchanged between the parties confirming those Transactions.
 
Accordingly, the parties agree as follows:
 
1.
Interpretation

 
(a)
Definitions. The terms defined in Section 14 and in the Schedule will have the
meanings therein specified for the purpose of this Master Agreement.

 
(b)
Inconsistency. In the event of any inconsistency between the provisions of the
Schedule and the other provisions of this Master Agreement, the Schedule will
prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

 
(c)
Single Agreement. All Transactions are entered into in reliance on the fact that
this Master Agreement and all Confirmations form a single agreement between the
parties (collectively referred to as this “Agreement”), and the parties would
not otherwise enter into any Transactions.

 
2.
Obligations

 
(a)
General Conditions.

 
(i)
Each party will make each payment or delivery specified in each Confirmation to
be made by it, subject to the other provisions of this Agreement.

 
(ii)
Payments under this Agreement will be made on the due date for value on that
date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 
(iii)
Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition


 

--------------------------------------------------------------------------------

 

precedent that no Event of Default or Potential Event of Default with respect to
the other party has occurred and is continuing, (2) the condition precedent that
no Early Termination Date in respect of the relevant Transaction has occurred or
been effectively designated and (3) each other applicable condition precedent
specified in this Agreement.
 
(b)
Change of Account. Either party may change its account for receiving a payment
or delivery by giving notice to the other party at least five Local Business
Days prior to the scheduled date for the payment or delivery to which such
change applies unless such other party gives timely notice of a reasonable
objection to such change.

 
(c)
Netting. If on any date amounts would otherwise be payable:

 
(i)
In the same currency; and

 
(ii)
In respect of the same Transaction,

 
by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
 
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
 
(d)
Deduction of Withholding for Tax.

 
i.
Gross-Up. All payments under this Agreement will be made without any deduction
or withholding for or on account of any Tax unless such deduction or withholding
is required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, then in effect. If a party is so required to
deduct or withhold, then that party (“X") will:

 
1.
Promptly notify the other party (“Y”) of such requirement;

 
2.
Pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 
3.
Promptly forward to Y an official receipt (or a certified copy), or other
documentation


 

--------------------------------------------------------------------------------

 

reasonably acceptable to Y, evidencing such payment to such authorities; and
 
4.
If such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:

 
A.
The failure by Y to comply with or perform any agreement contained in Section
4(a)(i), 4(a)(iii) or 4(d); or

 
B.
The failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 
ii.
Liability. If:

 
(1)
X is required by any applicable law, as modified by the practice of any relevant
governmental revenue authority, to make any dedication or withholding in respect
of which X would not be required to pay an additional amount to Y under Section
2(d)(i)(4);

 
(2)
X does not so deduct or withhold; and

 
(3)
A liability resulting from such Tax is assessed directly against X,

 
Then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).
 
(e)
Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 
 
 

 

--------------------------------------------------------------------------------

 

3.
Representations

 
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:
 
(a)
Basic Representations.

 
i.
Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
law, in good standing;

 
ii.
Powers. It has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
any other documentation relating to this Agreement that it is required by this
Agreement to deliver and to perform its obligations under this Agreement and any
obligations it has under any Credit Support Document to which it is a party and
has taken all necessary action to authorize such execution, delivery and
performance;

 
iii.
No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 
iv.
Consents. All governmental and other consents that are required to have been
obtained by it with respect to this Agreement or any Credit Support Document to
which it is a party have been obtained and are in full force and effect and all
conditions of any such consents have been complied with; and

 
v.
Obligations Binding. Its obligations under this Agreement and any Credit Support
Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 
(b)     Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.
 
(c)     Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.
 
(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3( d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material

 

--------------------------------------------------------------------------------

 

respect.
 
(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
 
(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
 
4.
Agreements

 
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:
    
(a)
Furnish Specified Information. It will deliver to the other party or, in certain
cases under subparagraph (iii) below, to such government or taxing authority as
the other party reasonably directs:

 
(i)    Any forms, documents or certificates relating to taxation specified in
the Schedule or any Confirmation;
 
(ii)    Any other documents specified in the Schedule or any Confirmation; and
 
(iii)    Upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
 
In each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.
 
(b)
Maintain Authorizations. It will use all reasonable efforts to maintain in full
force and effect all consents of any governmental or other authority that are
required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

 
(c)
Comply with Laws. It will comply in all material respects with all applicable
laws and orders to which it may be subject if failure so to comply would
materially impair its ability to perform its obligations under this Agreement or
any Credit Support Document to which it is a party.

 
(d)
Tax Agreement. It will give notice of any failure of a representation made by it
under Section 3(1) to be accurate and true promptly upon learning of such
failure.

 
(e)
Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax levied or
imposed upon it or in respect of its execution or performance of this Agreement
by a jurisdiction in which it is incorporated, organized, managed and
controlled, or considered to have its seat, or


 

--------------------------------------------------------------------------------

 

in which a branch or office through which it is acting for the purpose of this
Agreement is located ("Stamp Tax Jurisdiction") and will indemnify the other
party against any Stamp Tax levied or imposed upon the other party or in respect
of the other party's execution or performance of this Agreement by any such
Stamp Tax Jurisdiction which is not also a Stamp Tax Jurisdiction with respect
to the other party.
 
5.
Events of Default and Termination Events

 
(a)
Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
"Event of Default") with respect to such party:

 
(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
 
(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
 
(iii) Credit Support Default.
 
1.
Failure by the party or any Credit Support Provider of such party to comply with
or perform any agreement or obligation to be complied with or performed by it in
accordance with any Credit Support Document if such failure is continuing after
any applicable grace period has elapsed;

 
2.
the expiration or termination of such Credit Support Document or the failing or
ceasing of such Credit Support Document to be in full force and effect for the
purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 
3.
the party or such Credit Support Provider disaffirms, disclaims, repudiates or
rejects, in whole or in part, or challenges the validity of, such Credit Support
Document;

 
(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
 

 

--------------------------------------------------------------------------------

 

(v) Default Under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
 
(vi) Cross Default. If "Cross Default" is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements Of instruments (after giving effect to any
applicable notice requirement Of grace period);
 
(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:
 
(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors' rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take

 

--------------------------------------------------------------------------------

 

possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or
 
(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:
 
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
 
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
 
(b)
Termination Events. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any event specified below constitutes an Illegality if the event
is specified in (i) below, a Tax Event if the event is specified in (ii) below
or a Tax Event Upon Merger if the event is specified in (iii) below, and, if
specified to be applicable, a Credit Event Upon Merger if the event is specified
pursuant to (iv) below or an Additional Termination Event if the event is
specified pursuant to (v) below:

 
(i)
Illegality. Due to the adoption of, or any change in, any applicable law after
the date on which a Transaction is entered into, or due to the promulgation of,
or any change in, the interpretation by any court, tribunal or regulatory
authority with competent jurisdiction of any applicable law after such date, it
becomes unlawful (other than as a result of a breach by the party of Section
4(b)) for such party (which will be the Affected Party):

 
(1)
to perform any absolute or contingent obligation to make a payment or delivery
or to receive a payment or delivery in respect of such Transaction or to comply
with any other material provision of this Agreement relating to such
Transaction; or

 
(2)
to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

 
(ii)
Tax Event. Due to (x) any action taken by a taxing authority, or brought in a
court of


 

--------------------------------------------------------------------------------

 

competent jurisdiction, on or after the date on which a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (y) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Payment Date (1) be required to pay to the other
party an additional amount in respect of an Indemnifiable Tax under Section 2(
d)(i)(4) (except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under Section
2(e), 6(d)(ii) or 6(e) and no additional amount is required to be paid in
respect of such Tax under Section 2(d)(i)(4) (other than by reason of Section
2(d)(i)(4)(A) or (B));
 
(iii)
Tax Event Upon Merger. The party (the "Burdened Party") on the next succeeding
Scheduled Payment Date will either (1) be required to pay an additional amount
in respect of an Indemnifiable Tax under Section 2(d)(i)(4) (except in respect
of interest under Section 2(e), 6(d)(ii) or 6(e) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any
Indemnifiable Tax in respect of which the other party is not required to pay an
additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B), in
either case as a result of a party consolidating or amalgamating with, or
merging with or into, or transferring all or substantially all its assets to,
another entity (which will be the Affected Party) where such action does not
constitute an event described in Section 5 (a)(viii);

 
(iv)
Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in the
Schedule as applying to the party, such party “X"), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or ransferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); or

 
(v)
Additional Termination Event. If any "Additional Termination Event" is specified
in the Schedule or any Confirmation as applying, the occurrence of such event
(and, in such event, the Affected Party or Affected Parties shall be as
specified for such Additional Termination Event in the Schedule or such
Confirmation).

 
(c)
Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 
6.
Early Termination

 
(a)
Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the "Defaulting Party") has occurred and is
then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions.


 

--------------------------------------------------------------------------------

 

If, however, "Automatic Early Termination" is specified in the Schedule as
applying to a party, then an Early Termination Date in respect of all
outstanding Transactions will occur immediately upon the occurrence with respect
to such party of an Event of Default specified in Section5(a)(vii)(1), (3), (5),
(6) or, to the extent analogous thereto, (8), and as of the time immediately
preceding the institution of the relevant proceeding or the presentation of the
relevant petition upon the occurrence with respect to such party of an Event of
Default specified in Section 5(a)(vii)(4) or, to the extent analogous thereto,
(8).
 
(b)
Right to Terminate Following Event of Default.

 
(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
 
(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.
 
If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
 
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
 
(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
 
(iv) Right to Terminate. If:
 
1.
a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii), as
the case may be, has not been effected with respect to all Affected Transactions
within 30 days after an Affected Party gives notice under Section 6(b)(i); or

 
2.
an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

 

 

--------------------------------------------------------------------------------

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.
 
(c)
Effect of Designation.

 
(i)
If notice designating an Early Termination Date is given under Section 6(a) or
(b), the Early Termination Date will occur on the date so designated, whether or
not the relevant Event of Default or Termination Event is then continuing.

 
(ii)
Upon the occurrence or effective designation of an Early Termination Date, no
further payments or deliveries under Section 2(a)(i) or 2(e) in respect of the
Terminated Transactions will be required to be made, but without prejudice to
the other provisions of this Agreement. The amount, if any, payable in respect
of an Early Termination Date shall be determined pursuant to Section 6(e).

 
(d)
Calculations.

 
(i)
Statement. On or as soon as reasonably practicable following the occurrence of
an Early Termination Date, each party will make the calculations on its part, if
any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

 
(ii)
Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

 
(e)
Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either "Market Quotation" or "Loss", and a payment method,
either the "First Method" or the "Second Method". If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that "Market Quotation" or the "Second Method", as the case may be, shall apply.
The


 

--------------------------------------------------------------------------------

 

amount, if any, payable in respect of an Early Termination Date and determined
pursuant to this Section will be subject to any Set-off.
 
(i)
Events of Default. If the Early Termination Date results from an Event of
Default:

 
(1)
First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

 
(2)
First Method and Loss. If the First Method and Loss apply, the Defaulting Party
will pay to the Non-defaulting Party, if a positive number, the Non-defaulting
Party's Loss in respect of this Agreement.

 
(3)
Second Method and Market Quotation. If the Second Method and Market Quotation
apply, an amount will be payable equal to (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If that amount is a positive
number, the Defaulting Party will pay it to the Non-defaulting Party; if it is a
negative number, the Non-defaulting Party will pay the absolute value of that
amount to the Defaulting Party.

 
(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party's Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
 
(ii)
Termination Events. If the Early Termination Date results from a Termination
Event:

 
(1)
One Affected Party. If there is one Affected Party, the amount payable will be
determined in accordance with Section 6(e)(i)(3), if Market Quotation applies,
or Section 6(e)(i)( 4), if Loss applies, except that, in either case, references
to the Defaulting Party and to the Non-defaulting Party will be deemed to be
references to the Affected Party and the party which is not the Affected Party,
respectively, and, if Loss applies and fewer than all the Transactions are being
terminated, Loss shall be calculated in respect of all Terminated Transactions.

 
(2)
Two Affected Parties. If there are two Affected Parties:

 
(A)
if Market Quotation applies, each party will determine a Settlement Amount in
respect of the Terminated Transactions, and an amount will be payable equal to
(I) the sum of (a) one-half of the difference between the Settlement Amount of
the party with the higher Settlement Amount ("X") and the Settlement Amount of
the party with the lower Settlement Amount ("Y") and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and


 

--------------------------------------------------------------------------------

 

 
(B)
if Loss applies, each party will determine its Loss in respect of this Agreement
(or, if fewer than all the Transactions are being terminated, in respect of all
Terminated Transactions) and an amount will be payable equal to one-half of the
difference between the Loss of the party with the higher Loss ("X") and the Loss
of the party with the lower Loss ("Y").

 
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
 
(iii)
Adjustment for Bankruptcy. In circumstances where an Early Termination Date
occurs because "Automatic Early Termination" applies in respect of a party, the
amount determined under this Section 6(e) will be subject to such adjustments as
are appropriate and permitted by law to reflect any payments or deliveries made
by one party to the other under this Agreement (and retained by such other
party) during the period from the relevant Early Termination Date to the date
for payment determined under Section 6(d)(ii).

 
(iv)
Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 
7.
Transfer

 
Subject to Section 6(b )(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:
 
(a)
a party may make such a transfer of this Agreement pursuant to a consolidation
or amalgamation with, or merger with or into, Of transfer of all or
substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 
(b)
a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6( e).

 
Any purported transfer that is not in compliance with this Section will be void.
 
8.
Contractual Currency

 
(a)
Payment in the Contractual Currency. Each payment under this Agreement will be
made in the relevant currency specified in this Agreement for that payment (the
"Contractual Currency"). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent


 

--------------------------------------------------------------------------------

 

permitted by applicable law, immediately pay such additional amount in the
Contractual Currency as may be necessary to compensate for the shortfall. If for
any reason the amount in the Contractual Currency so received exceeds the amount
in the Contractual Currency payable in respect of this Agreement, the party
receiving the payment will refund promptly the amount of such excess.
 
(b)
Judgments. To the extent permitted by applicable law, if any judgment or order
expressed in a currency other than the Contractual Currency is rendered (i) for
the payment of any amount owing in respect of this Agreement, (ii) for the
payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually receivcd by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 
(c)
Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

 
(d)
Evidence of Loss. For the purpose of this Section 8, it will be sufficient for a
party to demonstrate that it would have suffered a loss had an actual exchange
or purchase been made.

 
9.
Miscellaneous

 
(a)
Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 
(b)
Amendments. No amendment, modification or waiver in respect of this Agreement
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

 
(c)
Survival of Obligations. Without prejudice to Sections 2(a)(iii) and 6(c)(ii),
the obligations of the parties under this Agreement will survive the termination
of any Transaction.

 
(d)
Remedies Cumulative. Except as provided in this Agreement, the rights, powers,
remedies and


 

--------------------------------------------------------------------------------

 

privileges provided in this Agreement are cumulative and not exclusive of any
rights, powers, remedies and privileges provided by law.
 
(e)
Counterparts and Confirmations.

 
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.
 
(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
 
(f)
No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 
(g)
Headings. The headings used in this Agreement are for convenience of reference
only and are not to affect the construction of or to be taken into consideration
in interpreting this Agreement.

 
10.
Offices; Multibranch Parties

 
(a)
If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organization of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

 
(b)
Neither party may change the Office through which it makes and receives payments
or deliveries for the purpose of a Transaction without the prior written consent
of the other party.

 
(c)
If a party is specified as a Multibranch Party in the Schedule, such Multibranch
Party may make and receive payments or deliveries under any Transaction through
any Office listed in the Schedule, and the Office through which it makes and
receives payments or deliveries with respect to a Transaction will be specified
in the relevant Confirmation.

 
11.
Expenses

 
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

 

--------------------------------------------------------------------------------

 

 
12.
Notices

 
(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:
 
(i) if in writing and delivered in person or by courier, on the date it is
delivered;
 
(ii) if sent by telex, on the date the recipient's answerback is received;
 
(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);
 
(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
 
(v) if sent by electronic messaging system, on the date that electronic message
is received,
 
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
 
(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.
 
13.
Governing Law and Jurisdiction

 
(a)
Governing Law. This Agreement will be governed by and construed in accordance
with the law specified in the Schedule.

 
(b)
Jurisdiction. With respect to any suit, action or proceedings relating to this
Agreement ("Proceedings"), each party irrevocably:

 
(i)    submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
 
(ii)    waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives

 

--------------------------------------------------------------------------------

 

the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.
 
Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in anyone or more jurisdictions preclude the bringing of Proceedings
in any other jurisdiction.
 
(c)
Service of Process. Each party irrevocably appoints the Process Agent (if any)
specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party's
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

 
(d)
Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 
14.
Definitions

 
As used in this Agreement:
 
"Additional Termination Event” has the meaning specified in Section 5(b).
 
"Affected Party" has the meaning specified in Section 5(b).
 
“Affected Transaction” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
 
"Affiliate" means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.
 
“Applicable Rate" means:
 
(a)
in respect of obligations payable or deliverable (or which would have been but
for Section 2(a)(ii)) by a Defaulting Party, the Default Rate;

 
(b)
in respect of an obligation to pay an amount under Section 6(e) of either party
from and after the date (determined in accordance with Section 6(d)(ii)) on
which that amount is payable, the


 

--------------------------------------------------------------------------------

 

Default Rate);
 
(c)
in respect of all other obligations payable or deliverable (or which would have
been but for Section 2(a)(ii)) by a Non-defaulting Party, the Non-default Rate;
and

 
(d)
in all other cases, the Termination Rate.

 
"Burdened Party" has the meaning specified in Section 5(b).
 
“Change in Tax Law" means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
 
“consent" includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.
 
"Credit Event Upon Merger" has the meaning specified in Section 5(b).
 
“Credit Support Document" means any agreement or instrument that is specified as
such in this Agreement.
 
"Credit Support Provider " has the meaning specified in the Schedule.
 
"Default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
 
"Defaulting Party" has the meaning specified in Section 6(a).
 
"Early Termination Date" means the date determined in accordance with
Section6(a) or 6(b)(iv).
 
"Event 0f Default" has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
 
"Illegality" has the meaning specified in Section 5(b).
 
“Indemnifiable Tax" means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or
having or having had a permanent establishment or fixed place of business in
such jurisdiction, but excluding a connection arising solely from such recipient
or related person having executed, delivered, performed its obligations or
received a payment under, or enforced, this Agreement or a Credit Support
Document).
 
"law" includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
"lawful" and "unlawful" will be construed accordingly.
 
"Local Business Day" means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation

 

--------------------------------------------------------------------------------

 

to any obligation under Section 2(a)(i), in the place(s) specified in the
relevant Confirmation or, if not so specified, as otherwise agreed by the
parties in writing or determined pursuant to provisions contained, or
incorporated by reference, in this Agreement, (b) in relation to any other
payment, in the place where the relevant account is located and, if different,
in the principal financial centre, if any, of the currency of such payment, (c)
in relation to any notice or other communication, including notice contemplated
under Section 5(a)(i), in the city specified in the address for notice
provided by the recipient and, in the case of a notice contemplated by Section
2(b), in the place where the relevant new account is to be located and (d) in
relation to Section 5(a)(v)(2), in the relevant locations for performance with
respect to such Specified Transaction.
 
"Loss" means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position (or any gain resulting from any of them). Loss includes losses
and costs (or gains) in respect of any payment or delivery required to have been
made (assuming satisfaction of each applicable condition precedent) on or before
the relevant Early Termination Date and not made, except, so as to avoid
duplication, if Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies. Loss does
not include a party's legal fees and out-of-pocket expenses referred to under
Section 11. A party will determine its Loss as of the relevant Early Termination
Date, or, if that is not reasonably practicable, as of the earliest date
thereafter as is reasonably practicable. A party may (but need not) determine
its Loss by reference to quotations of relevant rates or prices from one or more
leading dealers in the relevant markets.
 
"Market Quotation" means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the "Replacement Transaction") that
would have the effect of preserving for such
party the economic equivalent of any payment or delivery (whether the underlying
obligation was, absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transaction or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that date. For this purpose, Unpaid Amounts in respect of the
Terminated Transaction or group of Terminated Transactions are to be excluded
but, without limitation, any payment or delivery that would, but for the
relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included. The Replacement Transaction would be subject
to such documentation as such party and the Reference Market-maker may, in good
faith, agree. The party making the determination (or its agent) will request
each Reference Market-maker to provide its quotation to the extent reasonably
practicable as of the same day and time (without regard to different time zones)
on or as soon as reasonably practicable after the relevant Early Termination
Date. The day and time as of which those quotations are to be obtained will be
selected in good faith by the party obliged to make a
determination under Section 6(e), and, if each party is so obliged, after
consultation with the other.

 

--------------------------------------------------------------------------------

 

If more than three quotations are provided, the Market Quotation will be the
arithmetic mean of the quotations, without regard to the quotations having the
highest and lowest values. If exactly three such quotations are provided, the
Market Quotation will be the quotation remaining after disregarding the highest
and lowest quotations. For this purpose, if more than one quotation has the same
highest value or lowest value, then one of such quotations shall be disregarded.
If fewer than three quotations are provided, it will be deemed that the Market
Quotation in respect of such Terminated Transaction or group of Terminated
Transactions cannot be determined.
 
"Non-default Rate" means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
 
"Non-defaulting Party" has the meaning specified in Section 6(a).
 
"Office" means a branch or office of a party, which may be such party's head or
home office.
 
"Potential Event of Default" means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
"Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
 
"Relevant Jurisdiction" means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organized, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
 
"Scheduled Payment Date" means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
 
"Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.
 
"Settlement Amount" means, with respect to a party and any Early Termination
Date, the sum of:
 
(a)
the Termination Currency Equivalent of the Market Quotations (whether positive
or negative) for each Terminated Transaction or group of Terminated Transactions
for which a Market Quotation is determined; and

 
(b)
such party's Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

 
"Specified Entity" has the meaning specified in the Schedule.
 

 

--------------------------------------------------------------------------------

 

“Specified Indebtedness" means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
 
“Specified Transaction" means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap currency transaction, currency option or any other similar transaction
(including any option with respect to any of these transactions), (b) any
combination of these transactions and (c) any other transaction identified as a
Specified Transaction in this Agreement or the relevant confirmation.
 
"Stamp Tax" means any stamp, registration, documentation or similar tax.
 
"Tax" means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
 
“Tax Event" has the meaning specified in Section 5(b).
 
"Tax Event Upon Merger" has the meaning specified in Section 5(b).
 
"Terminated Transactions" means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).
 
“Termination Currency" has the meaning specified in the Schedule.
 
“Termination Currency Equivalent" means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
"Other Currency"), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.
 
“Termination Event" means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified

 

--------------------------------------------------------------------------------

 

to be applicable, a Credit Event Upon Merger or an Additional Termination Event.
 
“Termination Rate" means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
 
“Unpaid Amounts" owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market
of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.
 
 
 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.
 
 
 
 
BANKERS TRUST COMPANY
 
 
HEARTLAND FINANCIAL USA, INC.
 
 
 
 
 
By:
/s/ Gary Buelt
 
By:
/s/ David L. Horstmann
Name:
Gary Buelt
 
Name:
David L. Horstmann
Title:
 
 
Title:
SVP - Finance

 
 

 